Citation Nr: 0112725	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an original evaluation greater than zero 
percent for osteoarthritis of the right knee.  

2.  Entitlement to an original evaluation greater than zero 
percent for a bilateral hearing loss disability.  

3.  Entitlement to an original evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an original evaluation greater than 10 
percent for chronic sinusitis.  

5.  Entitlement to an original evaluation greater than zero 
percent for residuals of a fracture to the right 4th 
metacarpal bone.  

6.  Entitlement to an original evaluation greater than zero 
percent for residuals from an appendectomy.  

7.  Entitlement to service connection for a disability 
characterized as status post ingestion of anti-freeze.  

8.  Entitlement to service connection for a disability 
characterized as a history of cervical strain.  

9.  Entitlement to service connection for acute viral 
gastroenteritis.

10.  Entitlement to service connection for an eyesight 
disability.  

11.  Whether a valid notice of disagreement was received with 
respect to the initial disability evaluation assigned to a 
service-connected hypertension disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to October 1984, 
and from September 1987 to October 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefits sought on appeal 
were denied.

The issue of whether a valid notice of disagreement was 
received with respect to the initial disability evaluation 
assigned to a service-connected hypertension disability is 
addressed in the remand section of the opinion.  

We also note that the veteran appears to have raised a claim 
or informal claim for entitlement to service connection for 
tinnitus.  This matter is referred to the RO.  Additionally, 
it appears that the veteran may have raised a claim or an 
informal claim for a disability productive of symptoms of 
diarrhea, apart from his acute viral gastroenteritis claim, 
discussed below.  We note in this regard that the December 
1998 VA examiner suggested further testing that may be 
pertinent to that claim.  These matters are also referred to 
the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran's osteoarthritis of the right knee is 
manifested primarily by subjective complaints of pain and 
swelling; it is not clinically shown to be manifested by 
abnormal movement, pain or incoordination.

2.  The veteran's service-connected osteoarthritis of the 
right knee does not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.

3.  A right hearing loss disability is manifested by an 
average pure tone threshold of 26 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 94 percent.  

4.  A left hearing loss disability is manifested by an 
average pure tone threshold of 33 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 94 percent.


5.  The veteran's PTSD is manifested primarily by memory 
impairment, anxiousness, insomnia and irritability; a 
flattened affect, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or impaired abstract 
thinking is not shown.  

6.  The veteran's service-connected PTSD does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service.

7.  The veteran's sinusitis disability is manifested more 
than six non-incapacitating episodes of sinusitis per year.

8.  The veteran's service-connected chronic sinusitis 
disability does not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular standards that would have warranted 
referral of the case to the Director of the Compensation and 
Pension Service.

9.  The veteran's status post fracture to the right 4th 
metacarpal bone is manifested primarily by subjective 
complaints of shortening; it is not clinically shown to be 
manifested by abnormal movement, pain or incoordination.

10.  The veteran's service-connected status post fracture to 
the right 4th metacarpal bone does not present an exceptional 
or unusual disability picture rendering impracticable the 
application of the regular schedular standards that would 
have warranted referral of the case to the Director of the 
Compensation and Pension Service.

11.  The veteran's appendectomy residuals are not manifested 
by clinically ascertainable residuals, and the scar site is 
well healed and non-tender.  


12.  The veteran's service-connected status post appendectomy 
does not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.

13.  A disability manifested by ingestion of antifreeze is 
not shown.  

14.  A current cervical spine disability, if extant, is not 
shown to be related to service.  

15.  A current viral gastroenteritis disability is not shown.  

16.  A current eyesight disorder, other than refractive 
error, is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
osteoarthritis of the right knee have not been met, 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.20, 
4.71a Diagnostic Codes 5003, 5260, 5261 (2000); and referral 
for consideration of an extra-schedular rating is not 
warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2000).

2.  The criteria for an evaluation greater than zero percent 
for a bilateral hearing loss disability are not met, 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, Tables VI, VII, Diagnostic Code 6103 (2000); and 
referral for consideration of an extra-schedular rating is 
not warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2000).

3.  The criteria for an evaluation greater than 30 percent 
for PTSD are not met, 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.130, Diagnostic Code 9411 (2000); and 
referral for consideration of an extra-schedular rating is 
not warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2000).

4.  The criteria for a 30 percent rating, but not greater, 
for a sinusitis disability are met, 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6513 (2000); but 
referral for consideration of an extra-schedular rating is 
not warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2000).

5.  The criteria for a compensable evaluation for residuals 
of a fracture to the right 4th metacarpal bone have not been 
met, 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.20, 4.71a Diagnostic Codes 5227 (2000); and referral for 
consideration of an extra-schedular rating is not warranted 
by the evidence in this case.  38 C.F.R. § 3.321(b)(1) 
(2000).

6.  The criteria for a compensable evaluation for 
appendectomy residuals have not been met, 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.20, 4.114, 4.118 
Diagnostic Codes 7339, 7803, 7804, 7805 (2000); and referral 
for consideration of an extra-schedular rating is not 
warranted by the evidence in this case.  38 C.F.R. 
§ 3.321(b)(1) (2000).

7.  A disability attributable to antifreeze ingestion is not 
shown to be incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 
(2000).

8.  A current cervical spine disability is not shown to be 
incurred in, or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 (2000).

9.  A current viral gastroenteritis disability is not shown 
to be incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 
(2000).

10.  Refractive error is not a disability for which VA 
benefits can be granted.  38 C.F.R. §4.9 (2000).

11.  An eyesight disability is not shown to be incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991), 38 C.F.R. § 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. The veteran's service 
medical records (SMRs) are of record.  There is no indication 
of any additional records that the RO failed to obtain.  The 
RO also provided the veteran with the appropriate VA 
examinations.  Further, he was notified in the rating 
decision, the statement of the case (SOC), and associated 
notice letters, of the evidence needed to substantiate his 
claim.  The Board concludes the discussions in the rating 
decision, SOC, and letters sent to the appellant informed him 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  In this 
regard, it appears that the veteran may have raised a claim 
or an informal claim for a disability productive of symptoms 
of diarrhea, apart from his acute viral gastroenteritis 
claim, discussed below, and the December 1998 VA examiner 
suggested that further testing may be pertinent to this 
claim.  However, we note as this issue has not been addressed 
by the RO, we have no jurisdiction over such a claim, and it 
is referred to the RO for the appropriate action.  Thus, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) noted, in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In addition, the Court concluded in Fenderson 
that the RO did not provide the appellant with a correct 
statement of the case (SOC) concerning an issue because in 
addressing that issue the RO "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
. . . rather than as a disagreement with the original rating 
award, which is what it was."  Fenderson, 12 Vet. App. at 
132. (emphasis in the original).  The Court then indicated 
that "this distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for the 
issuance of a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the statement of the case not as 
claims for an "increased" disability rating but rather as 
"Evaluation of" the service-connected disabilities.  More 
importantly, as noted above, the RO provided the appellant 
with the appropriate applicable regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned for his 
service-connected conditions.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  With regard to the evidence "that can be 
used to decide whether an original rating on appeal was 
erroneous", the Board notes that, in this case, the evidence 
most contemporaneous with the original adjudication of his 
claim will be most probative of the matter to be decided.  
Fenderson, 12 Vet. App. at 126 . . . ."


I.  Entitlement to an original evaluation greater than zero 
percent 
for osteoarthritis of the right knee.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

Degenerative arthritis is rated under a diagnostic code which 
requires x-ray evidence of degenerative changes of the knee 
and requires reference to resulting limitation of motion, if 
any, of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2000).  The criteria of Diagnostic Code 
5003 permits a 10 percent rating to be assigned for 
impairment caused by arthritis where there is some limitation 
of motion of a major joint or a group of minor joints but the 
limitation of motion is not so great as to meet the 
requirements for a compensable rating under the criteria for 
rating limitation of motion of the specific major joint or 
group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2000).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis "[w]ith [x]-ray evidence of involvement of [two] 
or more major joints or [two] or more minor joint groups."  
38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2000).  For the 
purposes of rating disability from arthritis, VA regulations 
consider major joints to be the shoulder, elbow, wrist, hip, 
knee, and ankle.  38 C.F.R. § 4.45(f) (2000).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Review of the veteran's service medical records (SMRs) show 
that he twisted his knee when getting out of a truck in April 
1993.  He was assessed with knee strain.  The report of an 
April 1998 narrative summary of a period of hospitalization 
shows that the general physical examination, including the 
neurological examination, was within normal limits.  

The report of the VA Examination (VAE) dated November 1998 
shows that the veteran reported intermittent pain and 
swelling in the right knee with heavy lifting.  On 
examination, he had no swelling effusion, deformity, or 
quadriceps atrophy in the right knee.  He had full extension 
and 140 degrees of flexion.  He had mild nontender, 
retropatellar crepitation.  The collateral ligaments were 
stable to varus and valgus stress in extension and 30 degrees 
of flexion.  The anterior and posterior drawer tests were 
negative.  The X-ray examination reportedly revealed a very 
small osteophyte on the medial femoral condyle in the medial 
edge of the tibial plateau, and a small hypertrophic spur of 
bone growing into to insertion of the quadriceps tendon.  
Diagnosis was mild osteoarthritis of the right knee. 

The evidence does not show that the right knee was limited in 
motion, so that ratings under Diagnostic Codes 5260 or 5261 
are warranted.  In the absence of limitation of motion, a 10 
percent rating may be assigned for arthritis "[w]ith [x]-ray 
evidence of involvement of [two] or more major joints or 
[two] or more minor joint groups."  38 C.F.R. § 4.71(a), 
Diagnostic Code 5003 (2000).  However, as indicated above, 
for the purposes of rating disability from arthritis, VA 
regulations consider major joints to be the shoulder, elbow, 
wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f) (2000).  
The veteran is service connected only for osteoarthritis of 
the right knee, or one major joint.  Thus, a 10 percent 
rating is not warranted under Diagnostic Code 5003.   

We note that the veteran subjectively complains of 
intermittent pain and swelling after lifting heavy objects.  
However, the medical evidence does not support a rating 
greater than the current zero percent evaluation.  The report 
of the April 1998 medical examination in service shows that 
the general physical examination, including the neurological 
examination, was within normal limits.  The November 1998 VA 
examination reveals that the examiner found no swelling, 
effusion, deformity, or quadriceps atrophy in the right knee.  
There was full extension and 140 degrees of flexion.  The 
examiner performed additional clinical testing which was 
negative.  The examiner specifically diagnosed mild 
osteoarthritis after a thorough clinical examination and 
review of the veteran's medical history and complaints.  The 
record is otherwise devoid of treatment for a right knee 
condition, or of clinical findings of impairment of movement 
or incoordination of the right knee.   

Therefore, we find it significant that the medical 
examinations have not shown that a compensable evaluation is 
warranted under the Schedule. The veteran's subjective 
statements about the extent and frequency of his symptoms are 
outweighed in probative value by his medical treatment 
records.  See generally Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  A 
higher rating under either Diagnostic Code 5003, 5260 or 5261 
would require some impairment in movement, coordination, 
weakness or clinical evidence of pain on motion, something 
not shown by the record.  Moreover, because the evidence does 
not show an increase or decrease in the level of a disability 
during the course of the appeal period, the Board concludes 
that a "staged" rating is not appropriate in this case, and 
the RO properly assigned the initial rating.  Accordingly, 
the preponderance of the evidence is against the assignment 
of a rating in excess of zero percent for osteoarthritis of 
the right knee.  38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 
5003, 5260, 5261.

Finally, as explained more fully below, we find no evidence 
of an exceptional disability picture in this case.


II.  Entitlement to an original evaluation greater than zero 
percent 
for a bilateral hearing loss disability.

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.85 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000) (Schedule).  Under these criteria, a hearing loss 
disability is evaluated by the application of Tables VI and 
VII.  Table VI assigns a numeric designation of hearing 
impairment utilizing the results from both the controlled 
speech discrimination examination and the average puretone 
decibel loss examination.  Table VII determines the 
percentage evaluations for hearing impairment.  It must be 
noted that the United States Court of Appeals for Veterans 
Claims has held that "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the pertinent 
regulatory provisions, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based on 
the degree of hearing impairment as determined by 
audiological evaluation.  38 U.S.C. §§ 1155, 1160(a) (West 
1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).  Although the rating criteria and regulations were 
recently changed, the values assigned each ear are the same 
and result in the same rating.

Service connection for a bilateral hearing loss disability 
was awarded in a rating decision dated April 1999, when the 
RO noted that although hearing loss was not shown in service, 
the results of the veteran's recent audiological examination 
revealed a discrimination ability of 94 bilaterally; and 
speech reception thresholds of 26 decibels on the right and 
33 on the left. 

The veteran contends that an original compensable evaluation 
for his hearing loss disability is warranted.  

Applying the above medical evidence to Table VI, the 
veteran's numeric designation of hearing impairment in his 
right ear was I, and was also I in the left.  Turning next to 
determining the percentage evaluations for hearing 
impairment, Table VII shows that those designations provide 
that zero percent evaluation will be assigned.  Thus, a 
greater evaluation is not shown based on the medical 
evidence.

Again, it must be noted that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Moreover, because the evidence does not show an increase or 
decrease in the level of a disability during the course of 
the appeal period, the Board concludes that a "staged" 
rating is not appropriate in this case, and the RO properly 
assigned the initial rating.  As the preponderance of the 
evidence is against the claim for an increased original 
evaluation for a bilateral hearing loss disability, it must 
be denied.  

Finally, as explained more fully below, we find no evidence 
of an exceptional disability picture in this case.



III.  Entitlement to an original evaluation greater than 30 
percent 
for post-traumatic stress disorder (PTSD).


PTSD is evaluated under Diagnostic Code 9411, which provides 
that a 30 percent evaluation may be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher, or 50 percent, evaluation may be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating may be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  §  4.130, Diagnostic Code 9411.

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R.  §  
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Ibid.  Further, when evaluating the level of disability from 
a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. §  4.126(b).

The evidence shows that the veteran was admitted for 
evaluation and treatment of amnesia complaints during 
service, and that he was diagnosed with PTSD.  He complained 
of restless and decreased sleep, decreased interest, 
increased guilt, decreased energy with easy fatigability, 
decreased concentration and appetite.  It was noted that he 
served as a military policeman, and that he reported 
nightmares concerning his military service in Panama, 
Oklahoma City, and a plane crash in Louisiana.  

The veteran was afforded VA PTSD examinations in December 
1998.  The results of the first examination show that he was 
to undergo psychological testing before a final diagnosis was 
rendered.  An addendum to the report, dated February 1999, 
shows that the testing was consistent with PTSD.

An additional December 1998 PTSD VAE report shows that the 
veteran was diagnosed with (1) PTSD, with delayed onset, (2) 
dissociative amnesia, and 
(3) cognitive disorder not otherwise specified.  His GAF was 
assessed as 60.  The veteran was noted to be well groomed, 
with good eye contact.  His speech was characterized by 
noticeable word finding difficulty and delayed response.  His 
affect was of a good range, primarily cheerful, but with a 
certain degree of anxiety and frustration at some points.  
The veteran reported that he was having difficulties with his 
memory, specifically, gaps in his memory for past events, 
difficulty remembering friends and family, walking out of a 
store without paying for items, forgetting appointments, and 
purchasing a gift for someone who had died.  He also reported 
being irritable, nervous, and restless.  He noted that he 
didn't like to be around crowds of people, and that he had 
recurrent nightmares of his military service.  The examiner 
concluded, after a clinical interview, brief screening of 
cognitive and intellectual functioning, and psychological 
testing, that the veteran was "currently functioning within 
the average range for his age and education level on tests of 
global intelligence, memory for both visual and verbal 
stimuli, and attention and concentration skills.  Deficits 
were noted in visuomotor construction, a tendency to make 
impulse errors, and psychomotor speed."  The examiner also 
found that he did not appear to have significant problems 
with learning and recalling new information, but that he did 
have some unusual cognitive deficits which did not fit any 
clear pattern, but may have been related to his emotional 
distress.  

A GAF score of 60 contemplates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  For informational purposes only, we note that 
"Axis V is for reporting the clinician's judgment of the 
individual's overall level of functioning" American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).

The veteran contends that an original rating greater than 30 
percent is warranted for his PTSD. 

As a preliminary matter, we note that the veteran was 
diagnosed or assessed with a variety of psychiatric 
disorders, and that all of his symptomatology has been 
considered in evaluating his PTSD.  

Here, the totality of the evidence shows that the veteran's 
disability picture most closely approximates a 30 percent 
rating.  First, we find that the 1998 VAE report is extremely 
thorough and detailed in reporting the examiner's conclusions 
based on the veteran's subjective complaints, history, and 
clinical findings.  Specifically, the examiner found that 
although the veteran had an overall GAF of 60, that the 
veteran was currently functioning within the average range 
for his age and education level on tests of global 
intelligence, memory for both visual and verbal stimuli, and 
attention and concentration skills.  His affect, although 
anxious at some points, was primarily cheerful, with a good 
range.  Significantly, the examiner also found that he did 
not appear to have significant problems with learning and 
recalling new information.

That is, although the veteran complained of memory 
impairment, insomnia, panic attacks and irritability, the 
clinical evidence does not show a flattened affect; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking, so that a 50 percent 
evaluation is warranted.  As the mental status examinations 
have not shown that the threshold criteria for a 50 percent 
evaluation is shown, a 70 percent or 100 percent evaluation 
is also not warranted under the Schedule.  The veteran's 
subjective statements about the extent and frequency of his 
symptoms are outweighed in probative value by his medical 
treatment records.  See generally Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  A 
higher rating under this Code 9411 would require a more 
severe degree of occupational and social impairment, 
something not shown by the record. Moreover, because the 
evidence does not show an increase or decrease in the level 
of a disability during the course of the appeal period, the 
Board concludes that a "staged" rating is not appropriate 
in this case, and the RO properly assigned the initial 
rating.  Accordingly, the preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent 
for PTSD.  38 C.F.R. § §  4.7, 4.130, Diagnostic Code 9411.

Finally, as explained more fully below, we find no evidence 
of an exceptional disability picture in this case.

IV.  Entitlement to an original evaluation greater than 10 
percent 
for chronic sinusitis.

The veteran's sinusitis disability is evaluated under 
Diagnostic Code 6513, which contemplates chronic maxillary 
sinusitis.  The general rating formula for sinusitis provides 
that a sinusitis disability that is detected by x-ray only is 
evaluated as zero percent disabling (noncompensable), and 
that a disability productive of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is considered 10 percent disabling.  A disability 
productive of three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is considered to be 
30 percent disabling.  Finally, a disability following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries is considered to be 50 percent disabling.  

An incapacitating episode of sinusitis is defined in the 
Schedule as one that requires bed rest and treatment by a 
physician.  

Service connection for sinusitis was established in an April 
1999 rating decision.  The RO noted that the veteran was 
treated on numerous occasions for sinusitis beginning in 
1993, and that in 1997, he was treated for sinusitis with 
antibiotics in January, April, June and November.  Surgery 
was recommended in July 1997.  

On VA examination, the veteran stated that he has repeated 
episodes of nosebleeds and sinusitis.  The examiner obtained 
the veteran's CT films and found chronic bilateral maxillary 
sinusitis and osteomeatal obstruction.  The examiner noted 
that just prior to discharge from the service, the veteran 
was scheduled for sinus endoscopic surgery, but because of 
other illnesses this was not done.  "The osteomeatal 
obstruction has caused secondary sinusitis which needs 
treatment.  [He] does need surgical intervention."  

The evidence does show that the veteran manifests a 
disability productive of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, therefore, a 30 percent evaluation is warranted.  
However, the evidence does not show that a 50 percent 
evaluation is shown. 

Specifically, the November 1998 VAE report shows that the 
veteran is in need of surgical intervention, and that 
although surgery was scheduled prior to the veteran's 
discharge, it was not accomplished.  Thus, as either a 
history of: 
(1) radical surgery with chronic osteomyelitis, or; (2) near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries is a prerequisite to a 
finding of a 50 percent disability rating under Diagnostic 
Code 6513, an original rating greater than 30 percent is not 
shown.  Moreover, because the evidence does not show an 
increase or decrease in the level of a disability during the 
course of the appeal period, the Board concludes that a 
"staged" rating is not appropriate in this case.

Finally, as explained more fully below, we find no evidence 
of an exceptional disability picture in this case.


V.  Entitlement to an original evaluation greater than zero 
percent 
for residuals of a fracture to the right 4th metacarpal bone.

The veteran's disability is evaluated by analogy, see 
38 C.F.R. § 4.20, under Diagnostic Code 5227, which 
contemplates ankylosis of a finger as zero percent disabling.  
A note following the code states that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  

Service connection for a disability characterized as s/p 
[status post] fracture of the right 4th metacarpal bone was 
established in the April 1999 RD.  The RO noted that the 
veteran fractured the right 4th metacarpal in February 1996 
after tripping over a bag and landing on his right hand.  

The report of the April 1998 medical examination in service 
shows that the general physical examination, including the 
neurological examination, was within normal limits.  VA 
examination dated November 1998 reveals that when the veteran 
makes a fist, the fact that the 4th metacarpal is slightly 
short becomes evident.  He has a full range of motion in the 
wrist and fingers.  There was no tenderness.  There was full 
range of motion in the wrist.  Phalen's test was negative.  
Tinel's sign was negative.  The examiner also stated "I can 
detect no motor weakness or sensory defect in either upper 
extremity".  The X-ray examination of the right hand 
revealed that the veteran "appears to have had a fracture in 
the right 4th metacarpal which is healed in excellent 
position and alignment.  There is no deformity present."  
The impression was a healed fracture right fourth metacarpal 
without residual disability.  

We note that the veteran subjectively complains of a defect 
in his right 4th metacarpal.  However, the medical evidence 
does not support a rating greater than the current zero 
percent evaluation.  The report of the April 1998 medical 
examination in service shows that the general physical 
examination, including the neurological examination, was 
within normal limits.  On VA examination, the examiner found 
full range of motion with no tenderness.  The examiner 
performed additional clinical testing which was negative.  
The examiner specifically found no disability attributable to 
his right 4th metacarpal.  The record is otherwise devoid of 
treatment or of clinical findings relating to his right 4th 
metacarpal.  We again must point out that disability ratings 
are intended to compensate reductions in earning capacity as 
a result of the specific disorder.  

Moreover, because the evidence does not show an increase or 
decrease in the level of a disability during the course of 
the appeal period, the Board concludes that a "staged" 
rating is not appropriate in this case, and the RO properly 
assigned the initial rating.  Accordingly, the preponderance 
of the evidence is against the assignment of a rating in 
excess of zero percent for a disability characterized as 
status post healed fracture of the right 4th metacarpal.  
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5227.

Finally, as explained more fully below, we find no evidence 
of an exceptional disability picture in this case.


VI.  Entitlement to an original evaluation greater than zero 
percent 
for residuals from an appendectomy.

Service connection for a disability characterized as "s/p 
[status post] appendectomy" was established in the April 
1999 RD.  The RO noted that the veteran had an open 
appendectomy for acute appendicitis in May 1998, and that VA 
examination revealed a well healed 7 cm left lower quadrant 
scar.  

The RO evaluated the post-appendectomy disorder under 
Diagnostic Code 7399-7339, see 38 C.F.R. §§ 4.20, 4.27 
(2000).  Diagnostic Code 7339 contemplates a postoperative 
ventral hernia disability.  A zero percent evaluation is 
assigned for healed postoperative wounds with no disability, 
and where a belt is not indicated.  A 20 percent evaluation 
is assigned for a small disability which is not well 
supported by a belt under ordinary conditions, or one 
manifested by a healed ventral hernia, or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation is assigned when 
the hernia disability is large, and not well supported by a 
belt under ordinary conditions.  A 100 percent rating is 
assigned for a disability that is massive, persistent, with 
severe diastasis or recti muscles or extensive diffuse 
destruction or weakening of muscular and facial support of 
abdominal wall so as to be inadequate.  

The RO established service connection for status post 
appendectomy in the April 1999 RD.  Service medical records 
show that the veteran had  an open appendectomy for acute 
appendicitis in May 1998.  The report of the April 1998 
medical examination in service shows that the general 
physical examination, including the neurological examination, 
was within normal limits.

The report of a December 1998 VAE shows that the veteran 
complained of itching at the site of the appendectomy scar.  
The examiner found a well healed 7 cm left lower quadrant 
scar.  The scar itself was well healed and nontender.  There 
was mild tenderness noted on deep palpation of the left lower 
quadrant.  There was no rebound tenderness.  No organomegaly 
or masses.  Bowel sounds were normoreactive.  He was 
diagnosed with "status post appendectomy".  

The evidence does not show a small disability which is not 
well supported by a belt under ordinary conditions, or one 
manifested by a healed ventral hernia, or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt so that a 20 percent evaluation is warranted 
under Diagnostic Code 7339.  Similarly, a 40 percent 
evaluation is also not shown.  There is no hernia disability, 
and no disability that is shown to be large, and not well 
supported by a belt under ordinary conditions.  As these 
threshold requirements are not met, a 100 percent rating for 
a massive, persistent disability is also not shown.  

We note that a superficial scar disability is also evaluated 
under Diagnostic Codes 7803 and 7804.  Poorly nourished 
superficial scars with repeated ulceration are evaluated as 
10 percent disabling; and scars that are superficial and 
tender and painful on objective demonstration are also 
evaluated as 10 percent disabling, respectively.  Other scars 
are rated on the limitation of the function of the part 
affected under Diagnostic Code 7805.

The December 1998 VAE report shows that the "scar itself is 
healed and nontender".  The evidence does not reflect that 
the post-operative scar is productive of pain, tenderness, 
limitation of function or ulceration.  Thus, there is no 
basis for assigning a separate compensable evaluation for the 
postoperative scars.  38 C.F.R. § 4.7, 4.71a, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000); See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Moreover, because the evidence does not show an increase or 
decrease in the level of a disability during the course of 
the appeal period, the Board concludes that a "staged" 
rating is not appropriate in this case, and the RO properly 
assigned the initial rating.  Accordingly, the preponderance 
of the evidence is against the assignment of a rating in 
excess of zero percent for a disability characterized as 
status post appendectomy.  38 C.F.R. § 4.7, 4.115, Diagnostic 
Code 5339.

Finally, with respect to the claims for increased evaluations 
discussed above, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2000).

In this case, the RO adjudicated the issues of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
conditions, other than his hospitalization in conjunction 
with his assessment for complaints of amnesia during service 
which culminated in final diagnoses of PTSD and other 
psychiatric disorders, which have since been determined to be 
30 percent disabling.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of any of these conditions.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the 
service-connected disabilities.  The disabilities are 
appropriately rated under the schedular criteria.


VII.  Entitlement to service connection for a disabilities 
characterized as 
"status post ingestion" of antifreeze, a "history of" 
cervical strain, 
and for viral acute gastroenteritis.

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. § 
3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).

A February 1994 SMR shows that the veteran complained of 
abdominal pain.  Ultrasound showed that there was no evidence 
of hydronephrosis or ascites.  No other significant 
abnormality was shown.  Diagnosis was viral gastroenteritis.  
An SMR dated September 1997 reflects a diagnosis of cervical 
strain after complaining of right sided neck pain that 
radiated across his right shoulder and down his forearm.  The 
SMRs also show that the veteran required glasses.  The report 
of an April 1998 narrative summary of a period of 
hospitalization shows that the general physical examination, 
including the neurological examination, was within normal 
limits.

The report of a November 1998 VAE shows that the veteran 
complained of a one to one and a half year history of 
diarrhea on and off.  He reported that it occurred at least 
once per week and was associated with three bowel movements 
per day and stomach cramps.  There was no specific food 
intolerance.  The veteran associated the occurrences with his 
nerves.  He reported that he had not had an episode of viral 
gastroenteritis since service.  The examiner found that his 
bowel sounds were normoactive.  The pertinent diagnoses were: 
(1) history of diarrhea, etiology unknown, and (2) an episode 
of viral gastroenteritis, resolved.  

At the November 1998 VAE, the veteran reported exposure to 
hydraulic fluid, antifreeze, and metal chips in both eyes 
while working on equipment in service.  The veteran also 
stated that he was treated and recovered as far as he could 
tell.  The examiner noted that he also reported a problem 
with chalazion of the eyelids, which were reportedly "eyelid 
gland infections which are common problems with the general 
population".  Examination revealed corrected visual acuity 
of 20/20 in both the right and left eyes.  The eye 
examination was normal except for myopic astigmatism, 
refractive error.  

The report of a November 1998 VAE show that he complained of 
intermittent pain on the top of his right shoulder associated 
with twisting of his head or sleeping the "wrong way".  On 
examination, it was noted that his head was held in a normal 
attitude.  He had the following range of motion in his neck: 
flexion to 50 degrees, extension to 60 degrees, right and 
left lateral bending to 45 degrees, and right and left 
lateral rotation to 80 degrees.  Axial compression caused 
some discomfort on the top of his right shoulder.  There was 
tenderness in the midline posteriorly.  The report of the X-
ray examination of the cervical spine reportedly revealed no 
evidence of fracture, dislocation, narrowing of the disc 
space or osteophyte formation.  The impression was a history 
of cervical sprain without evidence of residual pathology.  

The report of a December 1998 neurological VAE shows that the 
examiner found that the veteran had "muscle contraction 
headaches apparently".  There is pain in his neck with 
involvement of paresthesias and some pain radiating into his 
right upper extremity that may well indicate a mild root 
nerve irritability.  However, there are no neurological 
defects.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The evidence does not show the existence of a current 
disability that is due to the ingestion of antifreeze, a 
history of cervical strain, a history of an episode of acute 
viral enteritis, or a current eyesight disability other than 
refractive error.  

We first note that refractive error is considered a 
congenital or developmental defect in that it is not a 
disease or injury for VA disability compensation purposes.  
38 C.F.R. § 4.9 (2000).  

Second, we must point out that there must be medical evidence 
of a current disability and medical evidence of a nexus 
between the current disability and the in-service disease or 
injury before service connection can be established.  In this 
case, there is no evidence of a current status post ingestion 
of an antifreeze disability, a current cervical disability, a 
current chronic gastro-enteritis disability or a current eye 
disability, so that service connection can be established for 
any of those claimed conditions.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran has claimed a current status post 
ingestion of an antifreeze disability, he also has stated 
that "he was treated and recovered as far as he could 
tell".  He has not alleged that a current disability exists 
which is a product of this exposure.  Further, the clinical 
evidence similarly has not shown this to be the case.  

He also contends that he has a current neck or cervical 
disability that is the result of his active service.  This is 
also not shown.  Although he manifested an episode of 
cervical strain in 1997, the report of an April 1998 
narrative summary of a period of hospitalization shows that 
the general physical examination, including the neurological 
examination, was within normal limits.  Further, the report 
of the November 1998 VAE shows that there was only a history 
of cervical sprain, without evidence of residual pathology, 
and the December 1998 neurological report shows that there 
were no neurological defects.  Although that examiner found 
that his pain with paresthesia "may well indicate a mild 
root nerve irritability", no disability attributable to 
service is shown by the clinical evidence, thus no nexus 
between any extant disorder and service is demonstrated.  

His episode of gastroenteritis was specifically diagnosed as 
acute, and as having been resolved.  A current disability is 
therefore not shown.  Similarly, no current eye disability is 
shown.  The eye examination was normal except for "myopic 
astigmatism, refractive error."

We note that the veteran reported a history of various 
conditions during service, and that he also complained of 
pain in his neck and abdominal cramping, however, these 
symptoms do not constitute a current diagnosis for purposes 
of establishing a service-connected disability.  See 
generally, Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Thus, as the preponderance of the evidence is against the 
claims of service connection for a disability characterized 
as status post ingestion of anti-freeze, a disability 
characterized as a history of cervical strain, for acute 
viral gastroenteritis, and for an eyesight disability, they 
must be denied.


ORDER

Entitlement to an original evaluation greater than zero 
percent for osteoarthritis of the right knee, to include the 
issue of entitlement to an extraschedular evaluation, is 
denied.  

Entitlement to an original evaluation greater than zero 
percent for a bilateral hearing loss disability, to include 
the issue of entitlement to an extraschedular evaluation, is 
denied.  

Entitlement to an original evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD), to include the 
issue of entitlement to an extraschedular evaluation, is 
denied.  

Entitlement to an original 30 percent evaluation, but not 
greater, for chronic sinusitis, is granted; the issue of 
entitlement to an extraschedular evaluation is denied.  

Entitlement to an original evaluation greater than zero 
percent for residuals of a fracture to the right 4th 
metacarpal bone, to include the issue of entitlement to an 
extraschedular evaluation, is denied.  

Entitlement to an original evaluation greater than zero 
percent for residuals from an appendectomy, to include the 
issue of entitlement to an extraschedular evaluation, is 
denied.  

Entitlement to service connection for a disability 
characterized as status post ingestion of anti-freeze is 
denied.  

Entitlement to service connection for a disability 
characterized as a history of cervical strain is denied.  

Entitlement to service connection for acute viral 
gastroenteritis is denied.

Entitlement to service connection for an eyesight disability 
is denied.  



REMAND

The veteran initially claimed service connection for a 
hypertension disorder in his VA Form 21-526, dated November 
1998.  The April 1999 rating decision (RD) next considered 
this issue, but noted that it was deferred pending further 
medical testing.  Notice associated with that decision is 
dated May 6, 1999.  Service connection for hypertension was 
established as zero percent disabling in a June 1999 RD.  The 
veteran next submitted his Notice of Disagreement (NOD), 
dated September 1999, to "all issues" in the May 6, 1999 
RD.  It must first be determined whether there exists a valid 
timely notice of disagreement with respect to the issue of a 
hypertension disorder.  

Statutory and regulatory provisions governing the procedures 
whereby adverse decisions rendered by the RO may be appealed 
to the Board stipulate, in pertinent part, that such 
decisions may be considered by the Board only upon submission 
of a NOD within one year of notification of the adverse 
decision.  The RO will then issue a Statement of the Case 
(SOC), after which a substantive appeal must be submitted 
within that same one-year period, or within 60 days from the 
issuance of the SOC, whichever period is longer.  See 
38 U.S.C. § 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  If 
a claim before the Board does not satisfy these criteria, the 
Board "shall not...entertain[ ] the application."  38 U.S.C.A. 
§ 7108 (West 1991).

The RO should adjudicate this matter in the first instance.  
Thus, this matter is remanded to determine whether the 
veteran indicated disagreement with the initial disability 
rating assigned to his hypertension disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should first determine whether 
a valid, timely NOD has been submitted, 
and should next determine whether a valid 
timely substantive appeal has been 
submitted with respect to the issue of 
whether an original evaluation greater 
than zero percent for a hypertension 
disability is warranted.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


